DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 7/25/2022. Claims 1-11 and 13-21 are currently pending. The cancelation of claim 11 is acknowledged. Claim 21 is newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derderian (US 3753333).
	Regarding claim 1, Derderian discloses a paperboard blank stacker assembly (the assembly of 22 – Fig. 1 and 80 – Fig. 3) for supplying a stack of paperboard blanks to a container forming machine, the assembly comprising: a stacker (22 – Fig. 1) defining a stacker axis (a vertical axis running through the center of 22 as seen in Fig. 8) oriented at a predetermined angle to the horizontal to define a downwardly depending stack of paperboard blanks (23 – Fig. 1) within the stacker (the vertical axis of 22 is at the predetermined angle of 90 degrees relative to the horizontal; since the stack has a weight component downwards in the vertical direction, the stack is interpreted to be downwardly depending), and having multiple blank stops (72, 118 – Fig. 3) arranged to hold a peripheral edge of a bottom blank of the stack of paperboard blanks (col. 4, lines 36-51 and col. 6, lines 7-19), with the multiple blank stops defining an interior region (the region delimited by 72 and 118 – Fig. 3); and a blank carrier (80 – Fig. 3) having at least one suction device (92 – Fig. 3) moveable into a grasp position (the extended position, col. 6, line 65 – col. 7, line 2), where the suction device applies a suction force to the bottom blank (col. 5, lines 21-35), and a removal position (a position retracted from the extended position, col. 6, line 65 – col. 7, line 2), where the suction device is moved to remove the bottom blank from the stack of paperboard blanks by pulling the bottom blank through the interior region (col. 6, line 65 – col. 7, line 2); wherein at least one of the blank stops comprises a biased blank stop (the upper left 72 – Fig. 3) having a biased element (76 – Fig. 3) applying a biasing force to a portion of the peripheral edge of the bottom blank, and the biased element is moved against the biasing force when the bottom blank is moved in response to the suction device moving from the grasp position to the removal position (col. 4, lines 36-51).

Derderian further discloses:
	Claim 2, the multiple blank stops (72, 118 – Fig. 3) further comprises non-biased blank stops (118 – Fig. 3).

	Claim 3, the biased blank stop (the upper left 72 – Fig. 3) is located along a top edge (the edge along which the upper left 72 – Fig. 3 is disposed is interpreted as the top edge) of the bottom blank and the non-biased stops (118 – Fig. 3) are located along at least one other edge of the bottom blank (see Fig. 3).

	Claim 4, the biased blank stop (the upper left 72 – Fig. 3) is located (see Fig. 3) between non-biased blank stops (118 – Fig. 3).

	Claim 5, the multiple blank stops (72, 118 – Fig. 3) located along one edge (in this case the upper, right, and bottom sides of 23 are interpreted to be the one edge – Fig. 3) of the bottom blank comprise two outermost non-biased blank stops (the upper and lower 118 – Fig. 3), with at the least one biased blank stop (the upper left 72 – Fig. 3) located between the two outermost non-biased blank stops (see Fig. 3; when traversing the edges of the blank, one would encounter the first non-biased blank stop, then the biased blank stop, then the second non-biased blank stop; hence the at least one non-biased blank stop is interpreted to be located between the two outermost non-biased blank stops).

	Claim 6, the one edge (in this case the upper, right, and bottom sides of 23 are interpreted to be the one edge – Fig. 3) of the bottom blank comprises a top edge of the bottom blank (in this case the one edge is interpreted to be a top edge).

	Claim 7, the at least one based blank stop (in this case, the upper left and lower left 72 – Fig. 3) located between the two outermost non-biased blank stops comprises a pair of biased blank stops, with the pair of biased blank stops located between the two outermost non-biased blank stops (see Fig. 3).

	Claim 8, the one edge (in this case the upper, right, and bottom side of 23 are interpreted to be the one edge – Fig. 3) of the bottom blank comprises a top edge of the bottom blank (in this case the one edge is interpreted to be a top edge).

	Claim 9, the pair of biased blank stops (in this case, the upper left and lower left 72 – Fig. 3) are spaced from one another about a center (the middle of the right side of 23 as seen in Fig. 23) of the top edge (the upper, right, and bottom sides of 23 are interpreted to be the top edge of the one edge) of the bottom blank (see Fig. 3).

	Claim 10, the biased blank stop (the upper left 72 – Fig. 3) is located along a top edge of the bottom blank (in this case the edge on which 72 – Fig. 3 is disposed is interpreted to be a top edge).

	Claim 11, the biased blank stop (the upper left 72 – Fig. 3) is located near a center of the top edge of the bottom blank (any position on the top edge is interpreted to be near the center).

	Claim 13, the predetermined angle is 30 degrees or more (the vertical center axis of 22 – Fig. 1 is 90 degrees with respect to the horizontal).

	Claim 14, the stacker (22 – Fig. 1) further comprises a mounting bar (74 – Fig. 3) carrying at least one of the multiple blank stops (the upper left 72 – Fig. 3), and wherein the biased blank stop (the upper left 72 – Fig. 3) is at least one of slidable or rotatable relative to the mounting bar of the stacker (col. 4, lines 42-46).

	Claim 15, the multiple blank stops (72, 118 – Fig. 3) further comprise non-biased blank stops (118 – Fig. 3), wherein at least one of the non-biased blank stops is at least one of slidable or rotatable relative to the mounting bar (74 – Fog. 3) of the stacker (col. 6, lines 10-19).

	Claim 16, the biased blank stop (the upper left 72 – Fig. 3) and the non-biased blank stops (118 – Fig. 3) each comprise a finger (see Fig. 3, both 72 and 118 are in the form of a finger), with the finger of the biased blank stop having a different shape from the fingers of the non-biased blank stops (see Fig. 3, 72 and 118 have different shapes).

	Claim 17, the suction device (92 – Fig. 3) comprises at least one suction cup (col. 5, lines 21-25).

	Claim 18, the biased element (in this case 76, 78 – Fig. 3) comprises a finger (78 – Fig. 3) and a spring (76 – Fig. 3) abutting the finger (see Fig. 3).

	Claim 21, a paperboard blank stacker assembly (the assembly of 22 – Fig. 1 and 80 – Fig. 3) for supplying a stack of paperboard blanks to a container forming machine, the assembly comprising: a stacker (22 – Fig. 1) having multiple blank stops (72, 118 – Fig. 3) arranged to hold a peripheral edge of a bottom blank of the stack of paperboard blanks (col. 4, lines 36-51 and col. 6, lines 7-19), with the multiple blank stops defining an interior region (the region delimited by 72 and 118 – Fig. 3); and a blank carrier (80 – Fig. 3) having at least one suction device (92 – Fig. 3) moveable into a grasp position (the extended position, col. 6, line 65 – col. 7, line 2), where the suction device applies a suction force to the bottom blank (col. 5, lines 21-35), and a removal position (a position retracted from the extended position, col. 6, line 65 – col. 7, line 2), where the suction device is moved to remove the bottom blank from the stack of paperboard blanks by pulling the bottom blank through the interior region (col. 6, line 65 – col. 7, line 2); wherein at least one of the blank stops comprises a non-biased blank stop (118 – Fig. 3) bearing against a portion of the peripheral edge of the bottom blank to retain the bottom blank (col. 6, lines 26-32) and at least one of the blank stops comprises a biased blank stop (the upper left 72 – Fig. 3) having a biased element (76 – Fig. 3) applying a biasing force to a portion of the peripheral edge of the bottom blank, and the biased element is moved against the biasing force when the bottom blank is moved in response to the suction device moving from the grasp position to the removal position (col. 4, lines 36-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derderian (US 3753333) in view of Lindley (US 8448588 B1).
	Regarding claims 19 and 20, Derderian discloses essentially all of the elements of the claimed invention in claim 18.
	However, Derderian does not disclose the finger comprises a washer moveable along a shaft and the spring is wound about the shaft and further comprising a nut threaded onto the shaft, with the spring located between the washer and the nut.
	Lindley teaches a biased element (52 – Fig. 3) comprising a finger (46 – Fig. 3) and a spring (42 – Fig. 3) abutting the finger, wherein the finger comprises a washer (44 – Fig. 3) moveable along a shaft (col. 2, lines 60-65) and the spring is wound about the shaft (see Fig. 3) and further comprising a nut (38 – Fig. 3) threaded onto the shaft, with the spring located between the washer and the nut (see Fig. 3) in order to adjust the tension of the spring. One of ordinary skill in the art, upon reading the teaching of Lindley, would have recognized that the biased element of Derderian could be substituted for the biased element of Lindley with no loss of functionality to the stacker assembly of Derderian and would provide the advantage of allowing the spring tension to be adjusted and thereby allow the stacker assembly to be used with blanks having different weights.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the biased element of Derderian for the biased element of Lindley in order to allow the spring tension to be adjusted and thereby allow the stacker assembly to be used with blanks having different weights.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.

	Regarding claim 1, applicant argues the following:
“The Examiner asserts that, with respect to dependent claim 12, Derderian '333 teaches a stacker (22) defining a stacker axis, shown as a vertical center axis of the stacker (22) in FIG. 1, that is oriented at a predetermined angle to the horizontal. However, we note that the view of FIG. 1 of Derderian '333 is actually a top view of the stacker (22), and thus, the stacker axis of the stacker (22) is, in fact, horizontal. Therefore, Derderian '333 fails to teach the limitation of amended independent claim 1 requiring a stacker axis oriented at an angle to the horizontal. 
Therefore, Derderian '333 fails to disclose such a paperboard blank stacker assembly 
with a stacker defining a stacker axis oriented at a predetermined angle to the horizontal to define a downwardly depending stack of paperboard blanks within the stacker, as called for in amended independent claim 1. Thus, it is believed that amended independent claim 1 is patentable over Derderian '333 because each and every element of amended independent claim 1 is not present in the disclosure of Derderian '333. Therefore, Derderian '333 fails to anticipate amended independent claim 1.”

In response, it is noted that regardless of the view in which an illustration is presented, the vertical axis remains the same. For example, since Fig. 1 depicts a top view of the stacker, the vertical axis would extend out of the page. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 2, applicant argues the following:
“Claim 2 is further patentable because it calls for the multiple blank stops further 
comprising non-biased blank stops. The Examiner asserts that Derderian '333 teaches non-biased blank stops (118, FIG. 3). However, we note that part 118 of Derderian '333 is described as a vertically oriented retention spike (118) that is positioned to engage an internal surface of a flap (40) associated with wall panels (32) of a blank (23), and further that the spike (118) is positioned, with respect to each successive blank (23), as to pass through a zone of severance 
(68), seen as a gap between portions of the blank (23), to contact the flap (40) to aid in unfolding of the carton blank (23). Thus, the spike (118) fails to reach a non-biased blank stop retaining a bottom blank, as it instead passes through a portion of the bottom blank. Therefore, Derderian '333 fails to disclose such multiple blank stops further comprising non-biased blank stops. Thus, it is believed that dependent claim 2 is further patentable over Derderian '333 because each and every element of dependent claim 2 is not present in the disclosure of Derderian '333. Therefore, Derderian '333 fails to anticipate dependent claim 2.”

However, it is noted that elements 118, identified above in the rejection of claim 2 as the claimed non-biased blank stops are interpreted to be non-biased blank stops because they are fully capable of acting as such. The phrase “non-biased blank stop” is an element identified by its intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, elements 118 are fully capable of acting as a non-biased blank stop because if a blank is placed in front of them, they will retain the blank. Furthermore, Derderian also discloses that elements 118 act as blank stops in col. 6, lines 26-32, which describe how 118 is used to impede the advancement of a flap of a blank. Since 118 is impeding the advancement of a flap, 118 acts as a blank stop. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/19/2022